Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

DETAILED ACTION
This is a Final Action responsive to communications:  Applicant’s Response filed on 08/09/2021.  The Response includes an Amendment to the Claims and Remarks.

In light of the Amendment to the Claims, claims 35, 42-44, 51-53, 58, 59, and 64 are newly amended.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 35-64 are currently pending in the application.  Claims 35, 44, 53, and 59 are independent claims.

The objection to claims 42, 43, 51, 52, and 58 (see: Non-Final Action, pp. 3-4) has been withdrawn as necessitated by the Amendment to the Claims. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,605,607 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Objections
Claim 64 is objected to because of the following informalities.
Regarding claim 64, the claim recites the limitation “subframes” in line 2 of the claim.  However, claims 43, 52, and 58, for example, as well as the specification of the Tynderfeldt ‘607 patent recite said limitation as “sub-frames.”  Consistency in claim terminology for substantially similar limitations should be maintained (see: MPEP 608.01(o)).  The Examiner suggests the limitation “subframes” in claim 64 be amended to say “sub-frames.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 35, 38-41, 44, 47-50, 53, 56, 57, 59, 62, and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Qian (U.S. Patent Publication No. 2007/0060060, published 03/15/2007) in view of Teague (U.S. Patent Publication No. 2006/0083183, published 04/20/2006) in view of Dick et al. (U.S. Patent No. 7,158,802, published 01/02/2007).
-In regard to substantially similar independent claims 35 and 44, Qian teaches a method and apparatus implemented by/in a data receiving party (Fig. 1: 104: “Data Receiving Station”) for conveying feedback information from the data receiving party for data received from a data sending party (Fig. 1: 102: “Data Source Station”) in a wireless connection (Paragraph 3: “field of wireless communication systems”; Paragraph 15: “architecture and protocol…enable a single RL feedback carrier to convey acknowledgement and DRC information for a multiplicity of FL carriers”; Paragraph 25: “carrier spectrum…modulated to convey a multitude of channels distinguished by different codes”; Paragraph 35: “the data source station 102 and the data receiving station 104 may include various modules to effect their respective operations”), the method/apparatus comprising:
allocation information about a plurality of feedback resources available for conveying the feedback information (Paragraph 33: “in accordance with standardized protocols…Different assignments…established by convention”; Paragraph 53: “signaling information units…each SIU assigned to an identifiable space that is defined by any combination of frequency, code, or time position”);
selecting from the plurality of feedback resources available a feedback resource with which to convey the feedback information as a combination of explicit feedback information to be sent on the selected feedback resource and implicit feedback information indicated by selection of the feedback resource, the implicit feedback information and the explicit feedback 
sending, via the wireless connection, the explicit feedback information on the selected feedback resource to the data sending party to indicate the implicit feedback information different from the explicit feedback information (Paragraph 3: “field of wireless communication systems”; Paragraph 34: “transmits such information to the data source station 102 by modulating only a single RL carrier”; Paragraph 53: “is transmitted…Aside from the extra Majority SIU, every other SIU having that value is gated off to ‘DTX’…absence of data in the space assigned to an SIU may be interpreted by the receiver as a value equal to that of the Majority SIU”; Paragraph 55: “no ambiguity because the data source station has sufficient information as to which signals are thus gated off”).
While Qian teaches, as noted above and as previously discussed, indicating different explicit and implicit feedback information via the determination/selection/assignment and utilization of the Majority signaling information unit (MSIU), Qian does not specifically teach wherein selecting the MSIU conveys implicit feedback information on the data received different from the feedback information conveyed by the explicit feedback information and sending that 
While Qian specifically teaches that the allocation information about that the plurality of feedback resources was established conventionally by standardized protocols, Qian does not explicitly teach wherein the data receiving party received said information from the data sending party via the wireless connection.  In the related wireless communication art, Dick teaches a method/apparatus for providing a highly reliable ACK/NACK signal in a return channel whereby unique channelization code information is initially received by a data receiving party from a data sending party via a wireless connection (Dick: column 1, lines 16-21 & 59-column 2, line 30: “wireless communications…each UE can be assigned two (2) channelization codes…represents ACK…represent Nack…control information…can be modulated onto the selected channelization code…BS12, at step S1, assigns each UE a pair of channelization codes…differ from one another…store their assigned code pairs”; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the allocation information about that the plurality of feedback resources of Qian to have been received by the data receiving party from the data sending party as shown by Dick, because Dick taught that said functionality provided an easy way for the data sending party to distinguish between ACK and NACK signals and thus provided a highly reliable signal in the return channel (Dick: column 1, lines 16-21: “providing a highly reliable…signal in the return channel”; column 1, lines 36-39: “signals, which are easily distinguished from one another by the network (Node B)”; column 2, lines 1-7: 

-In regard to substantially similar dependent claims 38 and 47, Qian teaches wherein the data receiving party comprises a terminal and the data sending party comprises a network node (Paragraph 8: “between base stations (‘BSs’) or ‘Access Networks’ (‘ANs’) to mobile stations (‘MSs’) or “Access Terminals’ (‘ATs’)”; Paragraph 27: “serving station (also called base station…a served station (e.g., a mobile station”).

-In regard to substantially similar dependent claims 39, 48, 56, and 62, the modified Qian reference teaches wherein receiving/sending, via the wireless connection, allocation information about a plurality of feedback resources available comprises receiving/sending, via the wireless connection, said allocation information in a control message during cell selection (Dick: column 1, lines 16-21: “wireless communications”; column 2, lines 16-30 & 61-64: “base station (Node B) 12 and a plurality of user equipments (UEs)…serviced by the BS which can serve one or multiple cells…assigns each UE a pair of channelization codes…in a wireless network”; Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the Qian reference to have incorporated the functionality of Dick regarding wirelessly receiving/sending allocation information via control message(s) during a cell selection for the same rationale described for the corresponding independent claims. 

-In regard to substantially similar dependent claims 40, 49, 57, and 63, the modified Qian reference teaches wherein receiving/sending, via the wireless connection, allocation 

-In regard to substantially similar dependent claims 41 and 50, Qian teaches wherein a Time Division Duplex, TDD, or half duplex Frequency Division Duplex, FDD, transmission scheme is employed in a connection between said data sending and receiving parties (Paragraph 5: “applicable to wireless communications systems that multiplex signals using techniques of time division multiplexing (TDM), code division multiplexing (CDM), and frequency division multiplexing (FDM)”).

-In regard to substantially similar independent claims 53 and 59, Qian teaches a method and apparatus implemented by/in a network node (Fig. 1: 102: “Data Source Station”) for obtaining feedback information from a terminal (Fig. 1: 104: “Data Receiving Station”) for data transmitted to the terminal from the network node in a wireless connection (Paragraph 3: “field of wireless communication systems”; Paragraph 15: “architecture and protocol…enable a single RL feedback carrier to convey acknowledgement and DRC information for a multiplicity of FL carriers”; Paragraph 25: “carrier spectrum…modulated to convey a multitude of channels distinguished by different codes”; Paragraph 35: “the data source station 102 and the data 
allocation information to the terminal about a plurality of feedback resources available for conveying the feedback information (Paragraph 33: “in accordance with standardized protocols…Different assignments…established by convention”; Paragraph 34: “a plurality of forward link carriers from the data source station 102…concurrently transmit packets to the data receiving station”; Paragraph 53: “signaling information units…each SIU assigned to an identifiable space that is defined by any combination of frequency, code, or time position”);
receiving explicit feedback information from the terminal on a feedback resource selected by the terminal from the plurality of feedback resources (Paragraph 34: “the data receiving station 104 determines acknowledgement status for each packet…creates one or more messages containing such acknowledgment…transmits such information to the data source station 102 by modulating only a single RL carrier”; Paragraphs 53-56: “a Majority signaling information unit is determined as that SIU having the most common value within the group…applicable to acknowledgement signaling, and includes On/Off signaling employing a reserved bit as a ‘majority channel index’ to indicate whether the majority of acknowledgement signals is ACK or NAK…is transmitted as a +1 symbol…no active symbol ACKs are transmitted, but rather the symbols are DTXed…active symbol -1 is transmitted for each of the minority of carriers”); and
detecting the feedback information for the transmitted data as a combination of the received explicit feedback information and implicit feedback information indicated by the selected feedback resource on which the explicit feedback information is detected, the implicit feedback information and the explicit feedback information both indicating feedback information about the data transmitted to the terminal that are different from each other (Paragraph 53: “is 
While Qian teaches, as noted above and as previously discussed, indicating different explicit and implicit feedback information via the determination/selection/assignment and utilization of the Majority signaling information unit (MSIU), Qian does not specifically teach wherein selecting the MSIU conveys implicit feedback information on the data transmitted different from the feedback information conveyed by the explicit feedback information.  In the related wireless communication art, Teague teaches a method/apparatus for providing a composite ACK which may be used to convey either an implicit NAK or an implicit ACK for a collection of assigned physical channels.  Specifically, Teague teaches sending a single composite ACK (e.g., explicit feedback information) for a single physical channel which further conveys NAKs (e.g., implicit feedback information) for three different physical channels (Teague: Paragraph 8: “efficiently transmitting signaling (e.g., ACKs/NAKs) in a communication system…for the available system resources (e.g., frequency subbands)”; Paragraphs 64-65: “third bit reduction scheme, a ‘composite’ ACK is sent…used to convey either an implicit NAK or an implicit ACK…single composite ACK may be sent for physical channel 117 and used to convey the NAKs for all three physical channels 86, 87, and 106…interpret the composite ACK for physical channel 117 as being an implicit NAK…under the same reasoning…different types of ACKs…may be sent on a given physical channel to convey implicit ACKs or implicit NAKs for one or more other physical channels”; Fig. 4).  It would have been obvious to one of ordinary skill in the art at the time of the invention for the 
While Qian specifically teaches that the allocation information about that the plurality of feedback resources was established conventionally by standardized protocols, Qian does not explicitly teach wherein the terminal was sent said information from the network node via the wireless connection.  In the related wireless communication art, Dick teaches a method/apparatus for providing a highly reliable ACK/NACK signal in a return channel whereby unique channelization code information is initially obtained by user equipment sent from a base station via a wireless connection (Dick: column 1, lines 16-21 & 59-column 2, line 30: “wireless communications…each UE can be assigned two (2) channelization codes…represents ACK…represent Nack…control information…can be modulated onto the selected channelization code…BS12, at step S1, assigns each UE a pair of channelization codes…differ .

Allowable Subject Matter
Claims 36, 37, 42, 43, 45, 46, 51, 52, 54, 55, 58, 60, 61, and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, the objection to claim 64 must also be overcome.

Response to Arguments
Applicant’s arguments filed on 08/09/2021 have been fully considered but they are not persuasive.
Applicant argues (see: Remarks, pp. 11-14) that (1) Qian differs from the claimed invention at least in that the explicit majority signal and the implicit feedback always indicate the same feedback.  Therefore, Applicant argues that Qian does not teach or suggest “both 

The Examiner respectfully disagrees with Applicant.
Regarding (1), the Examiner notes that this argument is unpersuasive for the same reasons as previously discussed in detail (see: Final Rejection mailed on 04/08/2020, pp. 12-15).
Regarding (2), in response to Applicant’s arguments against the references individually, the Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, the Qian reference is relied upon for teaching genuine explicit and implicit “feedback information about the data.”  In general, the Teague reference is relied upon to teach a well-known way of combining ACKs/NAKs to more efficiently transmit signaling in a communication system.
Additionally, the Examiner disagrees that in Teague there is only an implicit NACK.  Teague teaches sending a single composite ACK (e.g., explicit feedback information) for a single physical channel which further conveys NAKs (e.g., implicit feedback information) for three 
Regarding (3), the Examiner notes that test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Applicant’s argument is at least ineffective because it fails to address the rationale/strong showing of obviousness provided in the rejection.  As noted above, the Qian reference already teaches wherein the implicit and explicit feedback information were different.  Additionally, Teague teaches that a composite ACK may be used to convey either implicit NAKs or implicit ACKs.
The Examiner notes that the intended purpose of Qian was for transmitting signaling information with reduced transmit power.  And the corresponding principle of operation of Qian was to reduce transmission power by efficiently signaling in groups (Qian: Abstract and Paragraphs 16 and 51-57).  In the same field of endeavor, the Teague reference taught combining ACKs/NAKs whenever possible to more efficiently transmit signaling in a communication system (Teague: Paragraphs 8, 60, and 64).  Teague taught that by using a composite ACK a plurality of implicit NAKs or implicit ACKs could be conveyed (Teague: Paragraphs 64-65).  Therefore, the functionality of Teague would have allowed the majority channel signaling scheme of Qian, which was concerned with reducing transmission power when signaling in groups, to more efficiently convey additional groups of ACKs and/or NAKs (Qian: Abstract: “method and system for reducing transmission power when signaling in groups”; Paragraph 52: 
For example, the functionality of combining ACKs/NAKs in Teague could further reduce the power required for transmit in Qian by decreasing the number of NAKs required in a majority channel signaling scheme (Qian: Paragraphs 56-57).  Therefore, the teachings of Teague would be beneficial to the intended purpose of Qian and nothing in the applied combination requires modifications to Qian that change its principle of operation.  A reduction of transmit power would still be maintained.  Applicant’s proposed modification to Qian is not a requirement of the currently applied rejection.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992